Case 19-40883      Doc 1561      Filed 09/09/19 Entered 09/09/19 12:50:55         Main Document
                                            Pg 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                                                 )
 In re:                                          )   Case No. 19-40883-659
                                                 )   Chapter 11
 PAYLESS HOLDINGS LLC, et al.,                   )
                                                 )   Jointly Administered
                         Debtors.                )
                                                 )   Hearing Date: September 18, 2019
                                                 )   Hearing Time: 9:00 a.m. (Central Time)
                                                 )   Hearing Location: Courtroom 7 North

                  NOTICE OF ADJOURNMENT AND CONTINUANCE OF
                        DISCLOSURE STATEMENT HEARING

          PLEASE TAKE NOTICE that the hearing on the following:

         Disclosure Statement for First Amended Joint Plan of Reorganization of Payless
          Holdings LLC and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
          [Docket No. 1528] (as may be amended, supplemented, or modified, the “Disclosure
          Statement”) and

         Debtors’ Motion for Entry of an Order (I) Approving Disclosure Statement; (II)
          Establishing Dates and Deadlines Related to Confirmation of the Plan; (III) Approving
          Certain Procedures for Soliciting and Tabulating the Votes on, and for Objecting to, the
          Plan; (IV) Scheduling a Hearing on Confirmation of the Plan; (V) Approving the
          Manner and Form of the Various Notices and Documents Thereto; and (VI) Granting
          Related Relief [Docket No. 1461]

 (collectively, the “Matters”)

 originally scheduled for September 11, 2019 at 10:00 a.m. (Central Time), is adjourned and

 continued to September 18, 2019 at 9:00 a.m. (Central Time) in Courtroom 7 North of the

 Thomas F. Eagleton United States Courthouse, 111 South Tenth Street, St. Louis, Missouri

 63102.

 WARNING: THESE MATTERS SEEK AN ORDER THAT MAY ADVERSELY
 AFFECT YOU. IF YOU DO NOT WANT THE COURT TO GRANT RELIEF
 REQUESTED THEREIN, YOU OR YOUR ATTORNEY MUST ATTEND THE
 HEARING. IF YOU OR YOUR ATTORNEY DOES NOT ATTEND THE HEARING,
 THE COURT MAY GRANT THE RELIEF REQUESTED THEREIN.
Case 19-40883   Doc 1561   Filed 09/09/19 Entered 09/09/19 12:50:55      Main Document
                                      Pg 2 of 4



 IF YOU OPPOSE THE MATTERS AND HAVE NOT REACHED AN AGREEMENT
 PRIOR TO THE HEARING, YOU MUST ATTEND THE HEARING. THE TIME,
 DATE, AND LOCATION OF THE HEARING ARE SET OUT ABOVE. UNLESS THE
 PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
 HEARING AND MAY DECIDE THE MATTERS AT THE HEARING.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.


                     [remainder of this page intentionally left blank]




                                            2
Case 19-40883     Doc 1561   Filed 09/09/19 Entered 09/09/19 12:50:55    Main Document
                                        Pg 3 of 4



Dated: September 9, 2019
       St. Louis, Missouri
                                    /s/ Richard W. Engel, Jr.
                                    Richard W. Engel, Jr. MO 34641
                                    Erin M. Edelman MO 67374
                                    John G. Willard MO 67049
                                    ARMSTRONG TEASDALE LLP
                                    7700 Forsyth Boulevard, Suite 1800
                                    St. Louis, MO 63105
                                    Telephone: (314) 621-5070
                                    Facsimile: (314) 612-2239
                                    rengel@armstrongteasdale.com
                                    eedelman@armstrongteasdale.com
                                    jwillard@armstrongteasdale.com

                                    -and-
                                    Ira Dizengoff (admitted pro hac vice)
                                    Meredith A. Lahaie (admitted pro hac vice)
                                    Kevin Zuzolo (admitted pro hac vice)
                                    AKIN GUMP STRAUSS HAUER & FELD LLP
                                    One Bryant Park
                                    New York, NY 10036
                                    Telephone: (212) 872-1000
                                    Facsimile: (212) 872-1002
                                    idizengoff@akingump.com
                                    mlahaie@akingump.com
                                    kzuzolo@akingump.com

                                    - and -

                                    Julie Thompson (admitted pro hac vice)
                                    AKIN GUMP STRAUSS HAUER & FELD LLP
                                    2001 K. Street N.W.
                                    Washington, D.C. 20006
                                    Telephone: (202) 887-4000
                                    Facsimile: (202) 887-4288
                                    julie.thompson@akingump.com

                                    -and-

                                    David Staber (admitted pro hac vice)
                                    AKIN GUMP STRAUSS HAUER & FELD LLP
                                    2300 N. Field Street, Suite 1800
                                    Dallas, Texas 75201
                                    Telephone: (214) 969-2800
Case 19-40883   Doc 1561   Filed 09/09/19 Entered 09/09/19 12:50:55       Main Document
                                      Pg 4 of 4


                                  Facsimile: (214) 969-4343
                                  dstaber@akingump.com

                                Counsel to the Debtors and Debtors in Possession

                                  -and-
                                  John R. Ashmead (admitted pro hac vice)
                                  Robert J. Gayda (admitted pro hac vice)
                                  Catherine V. LoTempio (admitted pro hac vice)
                                  SEWARD & KISSEL LLP
                                  One Battery Park Plaza
                                  New York, NY 10004
                                  Telephone: (212) 574-1200
                                  Facsimile: (212) 480-8421
                                  ashmead@sewkis.com
                                  gayda@sewkis.com
                                  lotempio@sewkis.com


                                  Counsel to the Debtors and Debtors in Possession,
                                  acting at the direction of the Special Committee




                                          2
